Table of Contents Report to Shareholders Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 22 9. Consolidated financial position 23 10. Event after the reporting period 25 11. Changes in accounting policies 25 12. Controls and procedures 25 13. Selected quarterly financial information 26 Consolidated Interim Financial Statements Consolidated statement of financial position 27 Consolidated income statement 28 Consolidated statement of comprehensive income 29 Consolidated statement of changes in equity 30 Consolidated statement of cash flows 31 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 32 Note 2 – Changes in accounting policies 33 Note 3 – Net assets held for sale and discontinued operations 34 Note 4 – Accounts receivable 35 Note 5 – Debt facilities and finance expense – net 36 Note 6 – Government assistance 36 Note 7 – Earnings per share and dividends 37 Note 8 – Employee compensation 37 Note 9 – Other gains – net 37 Note 10 – Supplementary cash flows and income information 38 Note 11 – Contingencies 38 Note 12 – Fair value of financial instruments 39 Note 13 – Operating segments and geographic information 42 Note 14 – Related party transactions 44 Note 15 – Event after the reporting period 45 Report to Shareholders CAE reported financial results for the third quarter ended December 31, 2014. Net income attributable to equity holders from continuing operations was $52.1million ($0.20 per share) this quarter, compared to $45.5 million ($0.17 per share) in the third quarter last year. Revenue for the quarter was $559.1 million, compared to $503.9 million in the third quarter last year. All financial information is in Canadian dollars. “The Company had double-digit earnings growth in the third quarter, with good free cash flow* and order intake,” said Marc Parent, CAE’s President and Chief Executive Officer. “In Civil, we saw strong demand for simulators and continued airline outsourcing of training to CAE as Partner of Choice. In Defence, we received a range of orders on new and existing programs that demonstrate our platform diversity and geographic reach. And in Healthcare, we continued our success in penetrating global markets with orders including a large deal in Central Asia. For CAE overall, third-quarter performance gives confidence to our outlook for a stronger second half of the fiscal year.” Civil Simulation and Training (Civil) Revenue for Civil was $322.1 million in the third quarter, up 14% compared to $282.1 million last year. Third quarter operating income* was $53.8 million (16.7% of revenue), up 19% compared to $45.2 million (16.0% of revenue) last year. We signed solutions agreements in Civil with an expected value of $451.5 million, including the sale of 18 full-flight simulators, and training service contracts including an outsourcing agreement renewal with legacy carrier Iberia, and a long-term agreement with Turkish Airlines. We entered into a new joint venture (JV) with China Eastern Airlines, involving the sale of half of CAE’s stake in our flight academy in Melbourne, Australia. As well, the airline will outsource the training of more than 650 of its cadet pilots to the JV over the next five years. We also signed a new training services agreement with Ryanair for the recruitment, selection, and type-rating training of new pilot cadets and experienced captains. Simulator utilization* in our training centres was 68% in the quarter, and we had 31 FFS sales for the first nine months of the fiscal year. The Civil book-to-sales* ratio for the quarter was 1.40x and 1.17x for the last 12 months. Third quarter Civil backlog* was $2.6 billion, including our share of joint ventures. Defence and Security (Defence) Revenue for Defence was $215.7 million, up 7% compared to $201.8 million last year. Operating income was $28.6 million (13.3% of revenue), down 8% compared to $31.0 million (15.4% of revenue) last year. During the quarter, we signed contracts in Defence for simulator updates for New Zealand’s SH-2G Super Seasprite helicopter, and the UK Royal Navy’s Merlin, as well as an order to upgrade a Predator UAV Trainer for an undisclosed customer. We received new product orders for a C295 transport aircraft simulator for the Polish Air Force, a UH72 Lakota helicopter simulator for the US Army, and a KC-130J Weapons Systems Trainer for the US Marine Corps. We also received training services contracts from our Rotorsim joint venture, the German Army Aviation School, and a training needs analysis contract for the German-French Tiger Technical School.
